DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II comprising a first system, a second system and a block copolymer in the replies filed on March 25, 2020 and August 05, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-13 and 19-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on March 25, 2020 and August 05, 2020.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15 and 17 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 104645908 (Liu).
Liu discloses a system for forming a capsule comprising a solution comprising:
a “ternary” copolymer (meets applicants’ generically-recited tri-block copolymer given its broadest reasonable interpretation); 
dichloromethane (meets applicant’s first system); and
paraffin (meets applicants’ second system),
wherein the dichloromethane is evaporated.  Moreover, given that the dichloromethane has a faster rate of removal as compared to the paraffin, it is reasonably believed that Liu's system has the same capacity of creating a concentration of the ternary copolymer around the paraffin upon removal of the dichloromethane. Indeed, the resulting capsule has a crosslinked copolymer shell layer surrounding a paraffin particle. Liu’s solution meets the claimed solution system in terms of the types of materials added, and, as such would be expected to inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Liu.
	As to claim 17, to the extent Liu discloses the same dichloromethane and paraffin materials, it is reasonably believed that they meet claimed hydrophilic/hydrophobic features.
Liu anticipates the present claims in that the ternary copolymer reads on the presently claimed tri-block copolymer, when the term “tri-block” is given its broadest reasonable interpretation. 
Claims 14, 15, 17 and 32 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2017/0209580 (Hof).
Hof discloses a nanoparticle comprising a paraffin wax inner core (meets applicants’ second system) engulfed with a PPO-PEO-PPO tri-block copolymer outer layer (meets applicants’ tri-block copolymer).  The nanoparticle is prepared from a meets applicants’ second system), dichloromethane (meets applicants’ first system) and a PPO-PEO-PPO tri-block copolymer (meets applicants’ tri-block copolymer), wherein evaporation of the dichloromethane gives rise to the tri-block copolymer engulfing the paraffin wax (meets applicants’ proviso “wherein removal of the first system from the solution creates a concentration of the material around the second system”).
Given that the dichloromethane is evaporated, it is reasonably believed that it has a faster rate of removal than the paraffin (meets applicants’ differing removal rates for the first and second systems).  “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Hof.
	As to claim 15, Hof’s tri-block copolymer engulfs the paraffin wax core, meeting applicants’ requirement.

As to claim 32, Hof discloses a PPO-PEO-PPO tri-block copolymer.
Hof anticipates the present claims in that the PPO-PEO-PPO tri-block copolymer  reads on applicants’ (poloxamer) tri-block copolymer.  In the alternative, it would have been within the purview of Hof’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a tri-block copolymer per [0203]. 
Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive in overcoming the 35 USC 102/103 rejection over CN 104645908 (Liu) because the ternary copolymer reads on the presently claimed tri-block copolymer, when the term “tri-block” is given its broadest reasonable interpretation. 
Applicant’s amendments and arguments filed January 21, 2021 have been fully considered and are persuasive to the extent the 35 USC 103 rejection over U.S. 3,872,023 (Baum) has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765